Citation Nr: 0105911	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for the excessive lordosis 
with pain and limitation of motion of the lumbar spine from 
January 28, 1999?

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and November 1999 rating actions of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  On remand, the 
RO should document their consideration of a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

The veteran further maintains that his service-connected 
disabilities are of such severity that they preclude him from 
performing substantially gainful employment.  Although the 
veteran has been afforded VA examinations which include some 
of the information required to evaluate the severity of those 
disabilities, further development is required.  The reports 
of VA examinations conducted in December 1998 and April 1999 
include the examiners' comments that the veteran was limited 
in ambulation and had difficulty with activities of daily 
living, however, neither examiner offered an opinion 
addressing the effect the service-connected disabilities have 
on the appellant's ability to work.  Such an opinion is 
required before the Board can decide the issue of a TDIU.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1995).

Finally a remand is required for compliance with the notice 
and duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to his service-
connected disabilities since 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the extent of 
any disabling manifestations of his low 
back and bilateral hip disabilities.  
Findings must take into account all 
functional impairments identified in 38 
C.F.R. §§ 4.40, 4.45 (2000), including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Any functional impairment identified 
should be expressed in terms of 
additional range-of-motion loss beyond 
that clinically demonstrated.  That is, 
the examiners should conduct range of 
motion testing, and should state what is 
considered normal range of motion.  The 
examiners should also address whether 
there is likely to be an additional loss 
of motion due to pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; or incoordination.  
Each examiner should provide an opinion 
addressing the degree of industrial 
impairment caused by each service-
connected disability, as well as whether 
or not the service-connected 
disabilities, by themselves, render the 
veteran unable to obtain and maintain 
substantially gainful employment.  The 
claims folder must be made available to 
the examiners for review and all 
necessary evaluations, tests, and studies 
should be performed to address the extent 
of functional impairment due the 
veteran's back and hip disabilities.  All 
findings, opinions and bases therefor 
should be set forth in detail. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claims, to include 
consideration of the assignment of a 
staged rating for the low back 
disability.  The assignment of any staged 
rating should reflect consideration of 
the effective date regulations and an 
explanation of the reason for the 
effective date.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


